 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   MARLON ROBERSON,                                 No. 2:19-cv-02325-TLN-GGH
12                     Petitioner,
13          v.                                        ORDER
14   SACRAMENTO COUNTY SUPERIOR
     COURT,
15
                       Respondent.
16

17
            Petitioner Marlon Roberson (“Petitioner”), a state prisoner proceeding pro se, has filed a
18
     petition for writ of mandamus. The matter was referred to a United States Magistrate Judge
19
     pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On December 5, 2019, the magistrate judge filed findings and recommendations which
21
     were served on Petitioner and which contained notice to Petitioner that any objections to the
22
     findings and recommendations were to be filed within fourteen days. (ECF No. 3.) Petitioner has
23
     filed objections to the Findings and Recommendations. (ECF No. 5.)
24
            This Court reviews de novo those portions of the proposed findings of fact to which
25
     objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore
26
     Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As
27
     to any portion of the proposed findings of fact to which no objection has been made, the Court
28
                                                     1
 1   assumes its correctness and decides the motions on the applicable law. See Orand v. United

 2   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 3   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 4          Having carefully reviewed the entire file under the applicable legal standards, the Court

 5   finds the Findings and Recommendations to be supported by the record and by the magistrate

 6   judge’s analysis.

 7          Petitioner objects to the Findings and Recommendations and argues that “a writ of

 8   mandate may be issued by any court to any inferior tribunal to compel the performance of an act

 9   which the law specially enjoins as a duty resulting from an office, trust, or station or to compel

10   the admission of a party to the use and enjoinment of a right to which the party is entitled and

11   from which the party is unlawfully precluded by that inferior tribunal.” (ECF No. 5 at 4.)

12   However, the California Superior Court is not an “inferior tribunal” in relation to this Court under

13   Cal. Code Civ. P. § 1085, and, as the magistrate judge correctly notes, this Court “lacks

14   jurisdiction to compel state courts to comply with” Petitioner’s requests. (ECF No. 3 at 2.)

15          Accordingly, IT IS HEREBY ORDERED that:

16          1. The Findings and Recommendations filed December 5, 2019, are adopted in full;

17          2. Petitioner’s application for a writ of mandamus is DISMISSED; and

18          3. This case is closed.

19          IT IS SO ORDERED.

20   Dated: January 15, 2020
21

22

23                                      Troy L. Nunley
24                                      United States District Judge

25

26
27

28
                                                       2
